DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the abstract have been fully considered and are persuasive. The objection to the abstract has been withdrawn.
Applicant’s arguments with respect to the objection to claim 4 have been fully considered and are persuasive. The objection to claim 4 has been withdrawn.
Applicant’s arguments with respect to the 112(b) rejections of the claims have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For claim 3, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
For claim 23, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-11, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5524636, hereinafter Sarvazyan, in view of NPL document “Stretchable touch-sensing skin over padding for co-robots,” hereinafter Chen.
Regarding claim 1, Sarvazyan discloses a tactile sensing system (abstract, Fig. 27), comprising: at least one stretchable strain sensing layer (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, entirety of wall segments 253 carrying pressure sensors 256, or portion of wall segments 253 carrying pressure sensors 256 under chamber 264, or portion of wall segments 253 carrying pressure sensors 256 under chamber 266, or portion of wall segments 253 carrying pressure sensors 256 under chamber 268. Pressure sensors used to detect patterns of stress and strain: abstract, Col. 3 lines 1-16, Col. 9 lines 14-17, Col. 21 lines 6-15); at least one inflatable reservoir (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, chamber 264 and/or chamber 266 and/or chamber 268. Col. 21 lines 42-54); and an anatomical contact structure (Fig. 27, cuff 249) configured to enable the at least one stretchable strain sensing layer to be in contact with a region of an anatomical feature of a subject (Fig. 27, Col. 21 lines 26-54, Col. 22 lines 37-52) and configured to enable the at least one inflatable reservoir to apply pressure to a region of the anatomical feature of the subject (Fig. 27, Col. 21 lines 26-54, Col. 22 lines 37-52).
	Sarvazyan does not disclose the stretchable strain sensing layer including: a piezoresistive composite including carbon nanoparticles embedded in a non-conductive, elastic material; and an elastic substrate attached to the piezoresistive composite.
	However, Chen discloses a tactile sensing system (abstract), comprising: at least one stretchable strain sensing layer (strain sensing skin, abstract, page 2 column 1 paragraph 2, page 2 column 2 paragraph 3, page 3 column 1 paragraphs 1 and 2) including: a piezoresistive composite including carbon 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sarvazyan such that the stretchable strain sensing layer includes: a piezoresistive composite including carbon nanoparticles embedded in a non-conductive, elastic material; and an elastic substrate attached to the piezoresistive composite, as taught by Chen, as a simple substitution of one element (the strain sensing skin of Chen) for another (the pressure sensors of Sarvazyan) to obtain the predictable result of having a functional deformation sensor.
Regarding claim 2, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein at least a portion of the region to which pressure is enabled to be applied by the at least one inflatable reservoir at least partially corresponds to the portion of the region with which the at least one stretchable strain sensing layer is in contact (Fig. 27, entirety of wall segments 253 carrying pressure sensors 256 corresponds to the entirety of the skin surrounded by the cuff, or wall segments 253 carrying pressure sensors 256 under chamber 264 correspond to region of skin under chamber 264, or wall segments 253 carrying pressure sensors 256 under chamber 266 correspond to region of skin under chamber 266, or wall segments 253 carrying pressure sensors 256 under chamber 268 correspond to region of skin under chamber 268).
Regarding claim 3, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the at least one inflatable reservoir has at least a portion that is out of overlapping alignment with the at least one stretchable strain sensing layer (Fig. 27, region under chamber 264 does not overlap with wall segments 253 carrying pressure sensors 256 under chamber 266 or chamber 268, region under chamber 266 does not overlap with wall segments 253 carrying 
Regarding claim 4, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the tactile sensing system is configured wherein inflation of the at least one inflatable reservoir to apply pressure to a region enables detection by the at least one stretchable strain sensing layer of at least one mass having a stiffness different from surrounding tissue within the anatomical feature of the subject  (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 1 lines 13-19, Col. 2 line 65 – Col. 3 line 18, Col. 21 lines 6-15, Col. 22 lines 37-55).
Regarding claim 5, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the tactile sensing system is configured wherein inflation of the at least one inflatable reservoir to apply pressure to the region enables concluding via the at least one stretchable strain sensing layer of the absence of at least one mass having a stiffness different from surrounding tissue within the anatomical feature of the subject (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 1 lines 13-19, Col. 2 line 65 – Col. 3 line 18, Col. 21 lines 6-15, Col. 22 lines 37-55).
Regarding claim 6, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the at least one stretchable strain sensing layer is configured to be disposed in contact with the at least one inflatable reservoir (Fig. 27, wall segments 253 are in contact with chambers 264, 266, and 268), enabling thereby: formation of an indentation in the at least one inflatable reservoir and localized strain in the at least one stretchable strain sensing layer around the indentation in the at least one inflatable reservoir and localized strain in the at least one stretchable strain sensing layer around the indentation in the at least one inflatable reservoir (Examiner’s note: this 
Regarding claim 7, Sarvazyan and Chen discloses the tactile sensing system according to claim 1 Sarvazyan disclosing wherein the at least one stretchable strain sensing layer is configured and disposed to enable contact with the region of the anatomical feature of the subject (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, entirety of wall segments 253 carrying pressure sensors 256, or portion of wall segments 253 carrying pressure sensors 256 under chamber 264, or portion of wall segments 253 carrying pressure sensors 256 under chamber 266, or portion of wall segments 253 carrying pressure sensors 256 under chamber 268. Pressure sensors used to detect patterns of stress and strain: abstract, Col. 3 lines 1-16, Col. 9 lines 14-17, Col. 21 lines 6-15), wherein the at least one inflatable reservoir includes at least two inflatable reservoirs (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, chamber 264 and/or chamber 266 and/or chamber 268) configured and disposed to enable the at least two inflatable reservoirs to apply pressure to a second and third region of the anatomical feature of the subject (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, area under chamber 264 and/or area under chamber 266 and/or area under chamber 268. Col. 21 lines 42-54), the at least two inflatable reservoirs configured and disposed to be independently inflatable with respect to one another (Col. 21, lines 45-54, Col. 22 lines 43-46) such that one of the at least two inflatable reservoirs is enabled to apply an initial pressure to the second region of the anatomical feature of the subject that is greater than the pressure applied to the third region of the anatomical feature of the subject by the at least another one of the at least two inflatable reservoirs (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 21 lines 45-54, Col. 22 lines 43-46), the at least two inflatable reservoirs configured and disposed such that the at least another of the at least two inflatable reservoirs is enabled 
Regarding claim 8, Sarvazyan and Chen discloses the tactile sensing system according to claim 7, Sarvazyan disclosing wherein yet another one of the at least two inflatable reservoirs (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, chamber 264 and/or chamber 266 and/or chamber 268) is configured and disposed such that the yet another of the at least two inflatable reservoirs is enabled to apply a pressure to a fourth region of the anatomical feature of the subject (Examiner’s note: multiple interpretations of the reference read on the claimed limitation. Fig. 27, area under chamber 264 and/or area under chamber 266 and/or area under chamber 268. Col. 21 lines 42-54, Col. 22 lines 43-46) following deflation of the initial pressure applied to the second region of the anatomical feature of the subject by the one of the at least two inflatable reservoirs and following deflation of the initial pressure applied to the third region of the anatomical feature of the subject by the at least another one of the at least two inflatable reservoirs (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 21 lines 45-54, Col. 22 lines 43-46), enabling thereby detection by the at least one stretchable strain sensing layer of at least one mass having a stiffness different from surrounding tissue within the anatomical feature of the subject (Examiner’s note: this limitation is functional language, and the system 
Regarding claim 9, Sarvazyan and Chen discloses the tactile sensing system according to claim 8, Sarvazyan disclosing wherein the tactile sensing system is configured and disposed to enable each of the at least two inflatable reservoirs to be inflated and deflated sequentially in a pattern imitating manual palpation (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 3 lines 19-21, Col. 16 lines 32-35, Col. 22 lines 43-46).
Regarding claim 10, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the tactile sensing system is configured and disposed to enable increasing the pressure from zero to a maximum value and acquiring measurements at intervals of the pressure (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 3 lines 33-42, Col. 22 lines 37-52).
Regarding claim 11, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the at least one stretchable strain sensing layer includes at least one continuous sensor or at least one array of stretchable strain sensing layers or a combination of at least one continuous sensor and at least one array of stretchable strain sensing layers (continuous sensor, Fig. 27, pressure sensors 256 on wall segments 253 are continuous with each other), enabling thereby formation of an image indicative of location of at least one mass in the anatomical feature in the subject (Examiner’s note: this limitation is functional language, and the system of Sarvazyan is capable of performing the claimed function. See Col. 1 lines 13-19, Col. 2 line 65 – Col. 3 line 18, Col. 21 lines 6-15, Col. 22 lines 37-55, Col. 22 line 59 to Col. 23 line 2).
Regarding claim 17, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the at least one stretchable strain sensing layer includes a first stretchable strain sensing layer and a second stretchable strain sensing layer that are spaced apart from 
	Regarding claim 22, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Chen disclosing wherein the carbon nanoparticles are exfoliated graphite, and the non-conductive, elastic material is latex (page 2 column 1 paragraph 2, page 3 column 1 paragraphs 1 and 2).
Regarding claim 23, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing wherein the at least one inflatable reservoir has a concave outer surface in contact with the at least one stretchable strain sensing layer (see Fig. 27).
Sarvazyan and Chen does not disclose the outer surface being convex.
However, it would have been obvious to one of ordinary skill in the prior art at the time the application was effectively filed to modify Sarvazyan and Chen such that the outer surface was convex, as there is no persuasive evidence that the particular shape of the claimed outer surface is significant, and thus it is prime facie obvious (see MPEP 2144.04(IV)(B)).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvazyan and Chen in view of US 2010/0198101 A1, hereinafter Song.
Regarding claim 12, Sarvazyan and Chen discloses the tactile sensing system according to claim 11, Sarvazyan disclosing wherein the at least one stretchable strain sensing layer is a continuous strain sensor (Fig. 27, pressure sensors 256 on wall segments 253 are continuous with each other).
Sarvazyan and Chen does not disclose the tactile sensing system being configured to enable injection of currents and the reading of voltages at selectable portions of the at least one stretchable strain sensing layer.
However, Song teaches a sensing system (abstract) that is configured to enable injection of currents (paras [0033], [0034], [0039], [0048]) and the reading of voltages (paras [0024], [0031], [0032], [0038], [0048], [0049] at selectable portions of a sensing layer (paras [0032], [0034], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Sarvazyan and Chen such that the system is configured to enable injection of currents and the reading of voltages at selectable portions of the at least one stretchable strain sensing layer, as taught by Song, in order to identify the location of and track the motion of tumors non-invasively and in real time while allowing patients to breathe naturally (Song, para [0016]).

Claims 13, 14, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvazyan and Chen in view of US 10,687,710 B2, hereinafter Blank.
Regarding claim 13, Sarvazyan and Chen discloses the tactile sensing system of claim 11 but does not disclose wherein the formation of an image is enabled by configuring the tactile sensing system to utilize one of electrical impedance tomography and machine learning.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Sarvazyan and Chen such that formation of an image is enabled by configuring the tactile sensing system to utilize one of electrical impedance tomography and machine learning, as taught by Blank, in order to use classification and identification (Blank Col. 14 line 6) to identify and track the motion of an object as well as its size and shape in a single frame (Blank Col. 16 lines 40-53).
Regarding claim 14, Sarvazyan, Chen, and Blank teaches the tactile sensing system according to claim 13, Blank disclosing wherein the machine learning includes utilization of one of electrical data or optical data or acoustical data or combinations thereof (optical data, Col. 16 lines 26-54).
Regarding claim 18, Sarvazyan and Chen discloses the tactile sensing system according to claim 1, Sarvazyan disclosing the system comprising a computational system, the computational system comprising: a computing device (Col. 3 lines 33-42) which, prior to or during or following inflation of the at least one inflatable reservoir: collects data from the at least one stretchable strain sensing layer (Col. 3, lines 33-42); and creates an image from the data indicative of the amplitude and location of indentations of the at least one stretchable strain sensing layer (Col. 3, lines 33-42).
Sarvazyan and Chen does not disclose the computing device including a processor and a non-transitory memory storing instructions.
However, Blank discloses a computing device including a processor (controller 56) and a non-transitory memory storing instructions (memory 58, Col. 13 lines 14-30 and lines 53-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Sarvazyan and Chen such that the computing 
	Regarding claim 24, Sarvazyan, Chen, and Blank discloses the tactile sensing system according to claim 18, Sarvazyan disclosing wherein the processor is configured to inflate and deflate the at least one inflatable reservoir in a pattern imitating manual palpation (Col. 3 lines 19-21, Col. 16 lines 32-35, Col. 22 lines 43-46).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791